PER CURIAM:
Allen Williams appeals the district court’s order granting defendant’s motion to compel enforcement of the parties’ settlement agreement. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Williams v. Aluminum Co. of Am., No. 1:00-cv-00379-NCT, 2006 WL 2023133 (M.D.N.C. filed July 15, 2006; entered July 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.